Humankind faces serious, 
unprecedented crises. Now is the time for us to stand 
united beneath the flag of the United Nations to confront 
those crises together. Japan is resolved to continue to 
take on great responsibility, working hand in hand with 
the international community.

The Government of Japan is expending its best 
possible efforts in the fight against the Ebola virus. 
The international community should come together 
to address that crisis, which directly affects the peace 
and security of Africa. In that regard, Japan, as one 
of its sponsors, has strongly supported the adoption 
of Security Council resolution 2177 (2014). Japan has 
also supported the initiative of Secretary-General 
Ban Ki-moon, and His Excellency Mr. Sam Kahamba 
Kutesa, President of the General Assembly, to establish 
the United Nations Mission for Ebola Emergency 
Response.

At the fifth Tokyo International Conference on 
African Development, held in Japan in the past year, 
the Government of Japan announced that it would set 
aside $500 million to address health issues in Africa 
and launch training programmes for some 120,000 
health and medical-service providers. As a response to 
the Ebola outbreak, we have sent highly knowledgeable 
and experienced Japanese experts, as members of 
World Health Organization missions. We have also 
extended a total of $5 million in financial assistance 
and will provide $500,000 worth of personal protective 
equipment for health-care workers. Furthermore, 
we pledge to extend additional assistance totaling 
$40 million in future. We continue to be prepared to 
take any other measures, including the possibility of 
sending more experts to Africa and sharing a potentially 
promising drug developed by Japan’s Toyama Chemical 
Company and Fujifilm Holdings Corporation, which 
could be effective in the post-exposure phase of Ebola.

The Middle East is in a state of unrest. In particular, 
Japan regards the activities of the Islamic State in Iraq 
and the Levant — which extends across national borders 
and has unilaterally declared the establishment of a so-
called state — as a serious threat to international order. 
What is important now is to prevent extremism from 
taking root, while responding swiftly to the region’s 
humanitarian crises. To assist in that, Japan will provide 
$50 million of emergency assistance right away.

Placing great importance on the stability of 
Ukraine, in March Japan swiftly announced economic 
assistance of up to $1.5 billion, which is now being 
implemented. We are also preparing new assistance 
towards reconstruction of the eastern part of Ukraine.

Next year will be a momentous one for the United 
Nations. We will celebrate its seventieth anniversary. 
At the time the United Nations was founded, Japan 
was recovering from having been reduced to ashes. 
Since then, Japan has never for a moment forgotten the 
horrors of war. It set out on its post-war path abhorring 
the atrocities of a war that brought tragedy to innocent 
people both at home and in other nations and renewing 
its pledge towards peace. We have made a wholehearted 
commitment to shoulder United Nations responsibilities 
at home and abroad.

Japan’s future lies in a straight extension of our 
history over the past 70 years. Our pledge to never wage 
war will be handed down and fostered by the Japanese 
people for generations to come. Peace will take root only 
when conflicts are deprived of places to reside within 
our hearts and our way of life. That is precisely why 
Japan is working to continue taking action at the grass-
roots level around the world. Japan has been, is now 
and will continue to be a force providing momentum for 
proactive contributions to peace.

Moreover, I wish to state and to pledge, first of all, 
that Japan is a nation that has worked to eliminate the 
war culture from people’s hearts, and it will spare no 
effort in continuing to do so. As early as the mid-1980s, 
Japan launched cooperation in Gaza to foster human 
resources. A total of more than 400 administrative 
officials and technical experts have come to Japan to 
receive intensive training. One of them is Mr. Najjar 
Osama, a young man serving as an official with the 
Palestinian Energy and Natural Resources Authority. 
He said:

“Gaza has no natural resources whatsoever. 
The only thing we have is people, a situation the 
same as Japan’s. What I learned in Japan is the 
spirit of never, ever giving up.”
After being educated in Japan for a month, Najjar 
Osama brought solar-power technology back to his 
hometown, to be attached to the facility in greatest need 
of a stand-alone power system. The equipment that he 
and his colleagues introduced to the largest hospital 
in the Gaza Strip has endured the unrest and kept the 
lights on in the hospital’s emergency room.

It is perhaps more than just a coincidence that the 
Somalia story I wish to tell also relates to lighting. 
The most important thing for Hamidah Hassan — a 
girl 10 years of age, living in the camps for internally 
displaced persons in Mogadishu — was lighting to 
illuminate the camp’s tents at night. A lit tent acts as 
a deterrent to sexual violence. Over the past two years, 
Japan has distributed to internally displaced persons, 
including young girls such as Hamidah, some 2,500 
small lanterns, made by Panasonic, that bank electricity 
generated from sunlight during the day and convert it 
to lamplight at night. Hamidah is now working hard, 
dreaming that one day she will become a doctor.

We must continue to clear away anxiety and fear 
from people’s hearts and cull any shoots of hatred. 
Japan and the Japanese people will continue to do 
our best to offer our own willingness and capacity, 
knowledge and experience, in order to make that a 
reality. First and foremost, we will continue to assist 
in enhancing education, which will form the basis of 
economic growth for those who need it, from primary 
education to vocational training. Our aim, always, is 
to internalize the joy of work in people’s nature. We 
hope for people to keenly realize that the sweat brought 
about by their labour is an investment in the future.

Expanding roads, ports and the increasingly 
connected power grids, together with effective 
governance that is fully in step with those improvements, 
will help to bring about an affluent and peaceful society 
that values human rights. When that concept receives 
broad-based support, people become the owners of 
their society in the truest sense of the word. To expand 
that kind of society from a point to a line, and from a 
line to a plane, Japan has always sought foundations of 
peace. We have always focused our official development 
assistance philosophy on that approach.

The banner of a proactive contribution to peace 
borne by the Japanese Government is a flag planted 
atop the natural development of conviction and self-
confidence that we have acquired through many years 
of promoting human security, that is, working as hard 
as we could for the development of a society that places 
people front and centre. We will carry on with our work, 
hoping to create, in time, a fair and just society that 
places human beings front and centre and a democracy 
that values human rights.

Seventy years ago, the United Nations proclaimed 
its determination “to save succeeding generations from 
the scourge of war” and to “practice tolerance”. The 
United Nations must not depart from those ideals. It 
is with exactly that determination that Japan aspires to 
join the Security Council once again as a non-permanent 
member next year, marking the seventieth year since 
the start of the United Nations.

Over the 58 long years since Japan became a 
Member of the United Nations in 1956, as its eightieth 
Member, Japan has worked tirelessly for the causes of 
the United Nations. We believe that our efforts have 
been second to none. It is my wish, with the seventieth 
anniversary as a turning point, that countries sharing 
the same aims can all work together to finally resolve 
the long-standing issue of the reform of the United 
Nations in a way that reflects the realities of the twenty-
first century. In that context, Japan seeks to become a 
permanent member of the Security Council and to take 
on an appropriate role that the status requires.

It was on the same occasion last year that I spoke 
of the significance and importance of enhancing the 
power of women and appealed for us to create a society 
in which women shine (see A/68/PV.12). Japan has now 
begun to work towards resolving the numerous issues 
we face, together with private industries, in order to 
increase women’s participation in society as soon as 
possible. We must foster environments in which it is 
possible to balance child care and nursing care on the 
one hand and work on the other. In addition, eliminating 
biases about the roles of women that still exist in society 
will be basic, more so than anything else.

We have just held a large-scale international 
conference with an aim of promoting the dynamic 
participation of women. With an eye set on economic 
development and the resolution of global issues, 
about 100 leaders from all sectors of society from 
around the world sent out a message to the world of 
their commitment to bringing the power of women to 
fruition. In less than a year, the empowerment of women 
has become a guiding principle that has driven Japan’s 
policies both domestically and overseas. Japan has 
focused on advancing the status of girls and mothers 
in Africa, a region that receives emphasis within our 
foreign aid.

The twentieth century had a history of profound 
harm to women’s honour and dignity when conflicts 
broke out. Around the globe, we still find abhorrent 
circumstances in which women are denied access 
to such basic services as medical care and education 
merely because they were born female, thereby 
depriving them of opportunities to become self-reliant. 
Japan seeks to be a country that walks alongside such 
women throughout the world. We intend to encourage 
and support, throughout the world, the self-reliance of 
women whose hearts have suffered grievous harm.

We intend to make the twenty-first century a 
world without human rights violations against women. 
Japan will stand at the fore and lead the international 
community in eliminating sexual violence during 
conflicts. Therein lies the reason for Japan to reinforce 
its cooperation with Ms. Zainab Bangura’s Office of 
the Special Representative of the Secretary-General on 
Sexual Violence in Conflict.

Fundamental rights such as education and health 
must be ensured everywhere throughout the world. It is 
necessary for the United Nations and, indeed, the world 
to come together as one to take action so that girls 
and boys can attend school equally and that expectant 
mothers can receive medical care with peace of mind. 
Moreover, in order for women to lead lives full of pride 
and hope, I consider it essential to develop their ability 
to be economically self-reliant, above all else. I do not 
have the slightest doubt that the creation of a society 
in which women shine holds the key to changing the 
whole of society.

Last year I pledged in my address here, before 
the General Assembly, that Japan would implement 
assistance in excess of $3 billion over three years, 
aimed chiefly at advancing the status of women. The 
amount already implemented over the past year is 
$1.8 billion, more than half the amount pledged. I also 
stated Japan respected the activities of UN-Women, 
which is responsible for women’s issues within the 
United Nations, and that we intended to become one 
of its leading contributors and thus a model country 
in that area. Over the past year, Japan increased its 
contributions to UN-Women fivefold, and in the future 
we will further increase the number of projects we 
support. We are also very pleased that next year UN-
Women will open its Tokyo office. I expect that Japan 
will further enhance its coordination with the United 
Nations through that new office.

As we draw up the post-2015 development agenda, 
Japan will continue to be as strongly involved as it 
has been to date. However, I strongly urge that if we 
are to truly attain inclusiveness, sustainability and 
resilience, as put forth in that agenda, then protection 
and empowerment of the vulnerable, irrespective of 
race, gender, or age, is important.

This year Japan marks the sixtieth anniversary 
of the start of its official development assistance 
(ODA). Having learned from the determination of 
our predecessors, who began working to extend ODA 


a mere nine years after suffering total devastation in 
war, the Government of Japan is now in the process of 
establishing new guiding principles for our ODA. We 
intend to once more emphasize as priorities objectives 
such as high-quality economic growth, ensuring rule of 
law and realizing a peaceful and stable society.

The objectives that Japan has continuously targeted 
through its ODA over those 60 years will not change 
in the slightest. There will be no change in our deeply 
rooted approach in which the most important thing in the 
fight against poverty is to cultivate a sense of ownership 
among the people concerned and to encourage self-help 
efforts. Nor will there be any changes in our efforts to 
fully ensure human security. Moreover, as we pursue 
enhancing women’s empowerment as the leverage 
point, I consider the attainment of our goals to be that 
much nearer.

Over the past 20 years Japan has sent about 
9,700 people on 13 United Nations peacekeeping 
operations. In the 10 years since the establishment of 
the Peacebuilding Commission, Japan’s contributions 
to the Peacebuilding Fund have surpassed $40 million. 
In the future, we intend to cultivate still further our 
human resources in terms of both quantity and quality, 
to contribute to the area of peacebuilding.

As the only country ever to have suffered the 
devastation of atomic bombings during wartime, Japan 
is prepared to lead discussions in the Review Conference 
of the Parties to the Treaty on the Non-Proliferation 
of Nuclear Weapons to be convened next year — the 
seventieth anniversary of the atomic bombings.

With regard to North Korea, Japan will work 
in coordination with relevant countries towards the 
comprehensive resolution of outstanding issues, 
including abduction and nuclear and missile issues.

Japan has been among the biggest beneficiaries of 
the United Nations. Going forward, we will work harder 
than ever to bring about realization of the principles 
set forth by the United Nations. Japan is a nation that 
implements its pledges without fail. With that, I will 
end my discussion.
